Title: To Alexander Hamilton from William Ellery, 5 May 1794
From: Ellery, William
To: Hamilton, Alexander



Colle. Offe. [Newport, Rhode Island] May 5th 1794
Sir

By the last Post I recd. your Circular of the 18th and 23d. of last mo. the first inclosing the Acts of the 2nd, and of the 18th of Apl. relative to the Embargo, the last respectg. Swedish Vessels; also your letter concerning the Schooner Boyne dated Apl. 22nd. Last Saturday that Schooner sailed for New york, in consequence of a Letter written to Capt. John Wanton by the Governor of this State dated Apl. 30 1794 in which he mentions that the last evening he had received a Letter from the Secretary at War, expressing “that the case had been under consideration and been determined that said Vessel was not liable to detention at Newport, that therefore she be permitted to proceed upon her Voyage, and that he the Secretary at War was instructed by the President of the United States to request me to give you orders to permit the departure of said Vessel. You will therefore permit said Vessel to depart if by you detained.” The Capt. of the Boyne procured the letter from Capt. Wanton to show to me, and gave me liberty to copy it. I thought this a sufficient warrant for permitting her to depart for New york after taking the necessary bonds. This letter will be accompd. by Abstract of Sea letters for the Quarter endg. with the last March.
I am   Sir   Yr. obedt. servant

W Ellery Colle
Alexr. Hamilton Esqe.Secry of Treasury


PS   Inclosed is a request of Gibbs & Channing. I have only to mention that the Coffee was shipped not long before the duties would have become due, and to desire to be informed, if it should be permitted to be shipped in another bottom, whether the duties thereon are to be paid prior to its being shipped as requested.
W Ellery Colle

